Exhibit 10.2
DATED 30 September, 2010
GTT-EMEA LTD. (1)
and
SILICON VALLEY BANK (2)
 
DEBENTURE
 
(GRAPHIC) [w80040w8004001.gif]
Solicitors
Waverley House
7-12 Noel Street London W1F 8GQ DX: 44627 MAYFAIR
Tel: +44 (0) 20 7339 7000 Fax: +44 (0) 20 7339 7001 Web: jgrweb.com

 



--------------------------------------------------------------------------------



 



THIS DEBENTURE is dated 30 September, 2010
and made BETWEEN:

(1)   GTT-EMEA LTD., a company incorporated and registered in England and Wales
under company number 03580993, whose registered office is at 35 Vine Street,
London EC3N 2AA (“the Chargor”); and   (2)   SILICON VALLEY BANK, a California
chartered bank, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054, U.S.A. (“the Bank”).

WHEREAS:

(A)   The Bank has agreed to make available jointly to the Chargor, Global
Telecom & Technology, Inc (a company incorporated and registered in the State of
Delaware, U.S.A. which is the parent company of the Chargor) (“GTTI”), Global
Telecom & Technology Americas, Inc (a company incorporated and registered in the
State of Virginia, U.S.A. which is a subsidiary of GTTI) (“GTTA”) and WBS
Connect LLC (a company incorporated in the State of Colorado, U.S.A.) (“WBS”),
under the terms of a loan and security agreement entered into on the date of
this Debenture between the Bank, GTTI, GTTA, the Chargor and WBS (“the Loan and
Security Agreement”), a revolving loan facility of a maximum amount of
$5,000,000 (five million US dollars) and a term loan facility of $10,000,000
(ten million US dollars) (together “the Facilities”).   (B)   It is a condition
precedent to the availability of the Facilities that the Chargor enters into
this Debenture.

WITNESSES as follows:

1.   Definitions and Interpretation   1.1.   In this Debenture:       “Permitted
Encumbrance” means:

  (i)   Permitted Liens (as defined in the Loan and Security Agreement);    
(ii)   Rental Deposit Agreement dated 8 June 2004 in favour of Frank Blin, John
Edward Kitson Smith, Paul Boorman and John Robert Lloyd Berriman; and     (iii)
  Rent Deposit Agreement dated 1 June 2009 in favour of Price Waterhouse Coopers
LLP.

1.2.   In this Debenture:

1



--------------------------------------------------------------------------------



 



1.2.1.   except where the context otherwise requires, a reference to a statute
or statutory provision includes a reference to any subordinate legislation made
under that statute or statutory provision, to any modification, re-enactment or
extension of that statute or statutory provision and to any former statute or
statutory provision which it consolidated or re-enacted before the date of this
debenture;   1.2.2.   except where the context otherwise requires, a reference
to any agreement or document (including the Loan and Security Agreement and this
Debenture) includes the same as may have been, or may from time to time be,
varied, amended, supplemented, substituted, novated or assigned howsoever
fundamentally and whether or not the same results in any increased liability on
the part of any person (including in respect of fees or rates of interest);  
1.2.3.   except where the context otherwise requires, words denoting the
singular include the plural and vice versa; words denoting any one gender
include all genders; references to persons include corporations, partnerships
and other unincorporated associations or bodies of persons and vice versa; and  
1.2.4.   unless otherwise stated, a reference to a clause or a sub-clause is a
reference to a clause or a sub-clause of this Debenture.   1.3.   Headings in
this Debenture are for ease of reference only and do not affect the construction
of any provision.   2.   Covenant to pay       The Chargor covenants to pay and
discharge to the Bank on demand, when the same shall be or become due, all
monies obligations and liabilities whatsoever whether for principal, interest
(to the date of discharge in full) or otherwise in whatever currency which may
now or at any time in the future be due owing or incurred (whether actual or
contingent and whether alone, severally or jointly or as principal, guarantor,
surety or otherwise and in whatever name or style) by the Chargor to the Bank
under or in connection with the Loan and Security Agreement or this Debenture or
any of the other Loan Documents (as defined in the Loan and Security Agreement).
  3.   Charge   3.1.   The Chargor, with full title guarantee and as a
continuing security for the payment or discharge of all monies obligations and
liabilities covenanted to be paid or discharged by the Chargor under this
Debenture together with all reasonable costs and expenses incurred by the Bank
in relation to this Debenture or the monies obligations and liabilities hereby
secured, hereby charges:   3.1.1.   by way of first fixed charge:

2



--------------------------------------------------------------------------------



 



  3.1.1.1.   all freehold leasehold and other immovable property now or in the
future belonging or charged to the Chargor together with all buildings, trade
and other fixtures, fixed plant and machinery of the Chargor from time to time
thereon and the proceeds of sale thereof;     3.1.1.2.   all equipment plant
machinery vehicles tools furniture fittings computers and other tangible
moveable property now or in the future belonging to the Chargor (or rights to
use any of the same) and the full benefit of any warranties or maintenance
contracts for any of the same;     3.1.1.3.   all present and future book debts
and other debts and other monies due owing payable or incurred to the Chargor
now or in the future (“the Debts”) and the benefit of any guarantees,
indemnities or other assurances in respect of the Debts and the proceeds of
payment or realisation of each of the Debts until the payment of such proceeds
into the separate bank account with the Royal Bank of Scotland mentioned in
clause 5.2.5 below;     3.1.1.4.   all funds standing to the credit of the
Chargor from time to time on any account with the Bank, the Royal Bank of
Scotland or any other bank or financial institution and all rights deriving
therefrom (including the right to interest);     3.1.1.5.   all stocks shares
and other securities now or in the future belonging to the Chargor together with
all dividends and other rights deriving therefrom;     3.1.1.6.   all bills of
exchange promissory notes and negotiable instruments of any description now or
in the future beneficially owned by the Chargor;     3.1.1.7.   all the goodwill
of the Chargor and its uncalled capital for the time being;     3.1.1.8.   all
rights and interests in and claims under all policies of insurance and assurance
held or to be held by or inuring to the benefit of the Chargor and the benefit
of all rights and claims to which the Chargor is now or may be entitled under
any contracts;     3.1.1.9.   the benefit of all licences, consents and
authorisations held or utilised by the Chargor now or in the future in
connection with its business or the use of any of its assets; and     3.1.1.10.
  the benefit of all patents, patent applications, inventions, trade marks,
service marks, designs, design rights, trade names, copyright, know-how and all
other intellectual property rights (in each case, whether or not registered) and
all applications and rights to apply for registration and all fees royalties and
other rights of every kind deriving therefrom

3



--------------------------------------------------------------------------------



 



      now or in the future belonging to the Chargor (“Intellectual Property
Rights”); and

3.1.2.   by way of first floating charge the whole of the Chargor’s undertaking
and all its property and assets whatsoever and wheresoever present and future
other than the property and assets from time to time effectively charged to the
Bank by way of legal mortgage or fixed charge by this Debenture.   3.2.   The
Bank may, in its sole discretion, convert the floating charge created by clause
3.1.2 at any time by notice in writing to the Chargor into a fixed charge as
regards all of the property and assets which for the time being are the subject
of such floating charge or, as the case may be, such of the said property and
assets as are specified by such notice. The floating charge created by clause
3.1.2 shall subject to the provisions of Paragraph 43 of Schedule A1 to the
Insolvency Act 1986 and unless otherwise agreed in writing by the Bank
automatically and without notice immediately be converted into a fixed charge in
the event that the Chargor shall create or permit to subsist any mortgage charge
pledge lien or other security interest other than this Debenture (or as
permitted by this Debenture) or if any person takes any step to levy any
distress attachment execution or other legal process against any of the said
property or assets.   3.3.   Paragraph 14 of Schedule B1 to the Insolvency Act
1986 applies to the floating charge created by clause 3.1.2 of this Debenture
which is a “qualifying floating charge” for the purposes of paragraph 14(1) of
Schedule B1 to the Insolvency Act 1986.   3.4.   The security from time to time
constituted by or pursuant to this Debenture shall be in addition to and shall
not prejudice determine or affect any other security which the Bank may from
time to time hold for or in respect of all or any part of the monies obligations
and liabilities hereby secured. No prior security held by the Bank over the
property charged by this Debenture or any part of it shall merge in the security
created hereby or pursuant hereto which will remain in force and effect as a
continuing security until discharged by the Bank.   4.   Restrictions on Dealing
  4.1.   The Chargor shall not without the prior written consent of the Bank;  
4.1.1.   create or attempt or agree to create or permit to subsist any mortgage
charge (fixed or floating) pledge lien (other than a lien arising by operation
of law) or other security interest on any of its assets other than this
Debenture and Permitted Encumbrances;   4.1.2.   other than in respect of
Permitted Liens and Permitted Investments (as defined in the Loan and Security
Agreement) and other than as otherwise specifically permitted in the Loan and
Security Agreement, sell assign transfer lease lend or otherwise dispose of the
whole or any part of its undertaking or (save for any sale

4



--------------------------------------------------------------------------------



 



    of Inventory (as defined in the Loan and Security Agreement) in the normal
course of trading at not less than market value until such time as the floating
charge created by clause 3.1.2 has been converted into a fixed charge pursuant
to clause 3.2 or by operation of law) of its assets or enter into any agreement
or grant any option for any such sale assignment transfer lease loan or other
disposal;

4.1.3.   part with possession of any freehold or leasehold property grant or
agree to grant any option or any licence tenancy or other right of occupation to
any person or exercise the powers of leasing or agreeing to lease or of
accepting or agreeing to accept surrenders conferred by Sections 99 and 100 of
the Law of Property Act 1925 provided that such restrictions shall not be
construed as a limitation on the powers of any receiver appointed under this
Debenture and being an agent of the Chargor and the Bank may grant or accept
surrenders of leases without restriction at any time after the Bank shall have
demanded the payment or discharge of any of the monies obligations and
liabilities hereby secured; and   4.1.4.   pull down or remove or redevelop or
make any material alteration to the whole or any part of any buildings or sever
unfix or remove any fixtures or remove any plant or machinery belonging to or in
use by the Chargor except for the purpose of effecting repairs or replacing the
same.   5.   Representations, Warranties and Covenants by the Chargor   5.1.  
The Chargor represents and warrants to the Bank and undertakes that:   5.1.1.  
it has and will at all times have the necessary power and authority to enter
into and perform its obligations under this Debenture;   5.1.2.   this Debenture
constitutes its legal valid binding and enforceable obligations and is a
security over the relevant assets of the Chargor effective in accordance with
its terms;   5.1.3.   all necessary authorisations and consents to enable or
entitle it to enter into this Debenture and to enable it to carry on its
business as it is currently being conducted have been obtained and will remain
in full force and effect during the subsistence of the security constituted by
this Debenture;   5.1.4.   no Event of Default under Article 8 of the Loan and
Security Agreement has occurred and/or is continuing and, so far as the Chargor
is aware, no event has occurred which with the giving of notice or lapse of time
or both would constitute such an event;   5.1.5.   there are no legal
proceedings pending or threatened before any court or tribunal which will
adversely affect the Chargor’s financial situation;

5



--------------------------------------------------------------------------------



 



5.1.6.   there are no other mortgages charges (fixed or floating) pledges liens
or other security interests affecting any of the Chargor’s assets existing at
the date of this Debenture (other than Permitted Encumbrances);   5.1.7.   the
Chargor is not insolvent (as defined in the Insolvency Act 1986) at the date of
this Debenture; and   5.1.8.   all information supplied by the Chargor or its
agents to the Bank or its agent on or prior to the date of this Agreement was at
the time supplied and remains at the date of this Debenture true, complete and
accurate in all respects.   5.2.   The Chargor warrants with the Bank to:  
5.2.1.   keep all buildings and all vehicles plant machinery fixtures and
fittings owned by the Chargor in good repair and condition and permit any person
or persons nominated by the Bank free access at all reasonable times to view the
state and condition thereof;   5.2.2.   insure and keep insured such of its
property as is insurable with such insurer and against such risks and in such
amounts and otherwise in such terms as the Bank may require and will maintain
such other insurances as are normally maintained by prudent companies carrying
on similar businesses with the interest of the Bank noted upon all policies of
such insurance or, if the Bank shall require and if it is reasonably practicable
to do so, in the joint names of the Chargor and the Bank and the Chargor will
deposit with the Bank all such policies and receipts for all premium and other
payments necessary for effecting and maintaining such insurances;   5.2.3.  
apply any insurance proceeds in making good the loss or damage or at the Bank’s
option in or towards the discharge of the monies obligations and liabilities
secured by this Debenture;   5.2.4.   punctually pay all rents taxes duties
assessments debts and other outgoings and observe and perform all restrictive
and other covenants under which any of the property subject to this Debenture is
held;   5.2.5.   (unless and until otherwise instructed by the Bank pursuant to
the provisions of the Loan and Security Agreement or otherwise) pay or procure
the payment of all monies which it may receive in respect of the Debts only into
a separate bank account with the Royal Bank of Scotland (to be used for that
purpose only) where the monies therein are held on trust for the Bank and until
payment into such an account the Chargor shall in any event hold all such monies
on trust for the Bank;   5.2.6.   not allow the bank account mentioned in clause
5.2.5 or any other bank account into which such monies are paid to become
overdrawn;

6



--------------------------------------------------------------------------------



 



5.2.7.   deal with the Debts (and the proceeds thereof) in accordance with
clause 5.2.5 and in accordance with any directions from time to time given in
writing by the Bank and in default of and subject to any such directions deal
with the same only in the ordinary and proper course of its trading business
(and for this purpose the realisation of debts by means of block discounting
factoring or the like shall not be regarded as dealing in the ordinary and
proper course of its trading business);   5.2.8.   at any time after this
Debenture has become enforceable immediately at the request of the Bank execute
a legal assignment (in such form as the Bank may require) of any of the Debts to
the Bank, give notice thereof to the relevant debtor(s) and take such other
steps as the Bank may require to perfect such legal assignment;   5.2.9.   at
any time after this Debenture has become enforceable deal with all licence fees
royalties and other monies deriving from its intellectual property in accordance
with any directions from time to time given in writing by the Bank;   5.2.10.  
preserve, maintain and renew as and when necessary all Intellectual Property
Rights which are material to the Chargor’s business and conduct its business in
such a way as not to endanger or lead to the cancellation or suspension of any
such material Intellectual Property Rights or cause any penalty or
disqualification;   5.2.11.   subject to the rights of any prior mortgagee and
upon the request of the Bank deposit with the Bank all deeds certificates and
documents constituting or evidencing title to the property or any part thereof
charged by this Debenture (including without limitation all certificates or
other documents of title relating to all stocks shares and other securities now
or in the future belonging to the Chargor) and all insurance policies;   5.2.12.
  comply with the provisions of all present or future statutes and directives
and every notice order direction licence consent or permission given or made
under any of the foregoing and the requirements of any competent authority so
far as any of the same shall relate to its assets or their use or anything done
on any property belonging to or occupied by the Chargor;   5.2.13.   provide the
Bank with all financial and other information with respect to the assets,
liabilities and affairs of the Chargor and its subsidiaries and associated
companies (if any) that the Bank may from time to time require subject always to
the Bank adhering to any general duties of confidentiality implied by law and
the provisions of Section 12.10 of the Loan and Security Agreement in respect of
such information.   5.3.   If the Chargor shall fail to satisfy the Bank that it
has performed any of its obligations under clause 5.2 then the Bank may take
such steps as it considers appropriate to procure the performance of such
obligation and shall not thereby be deemed to be a mortgagee in possession and
the monies expended by the

7



--------------------------------------------------------------------------------



 



    Bank shall be reimbursed by the Chargor on demand on a full indemnity basis
and be secured on the property charged by this Debenture.

6.   Enforcement   6.1.   This Debenture shall become enforceable:   6.1.1.  
upon the occurrence of any Event of Default under Article 8 of the Loan and
Security Agreement; or   6.1.2.   upon the presentation of a petition for the
winding up of the Chargor the making of an order for the winding up of the
Chargor or the passing by the Chargor of a resolution for voluntary winding up
save where the winding-up petition is frivolous or vexatious and is discharged,
stayed or dismissed within fourteen (14) days of commencement; or   6.1.3.   if
an encumbrancer shall take possession of or a receiver shall be appointed over
or any secured creditor of the Chargor shall seek to enforce its security in
respect of all or any of the property or assets charged by this Debenture; or  
6.1.4.   if a petition is presented or if the Chargor or its directors resolve
to present a petition for an administration order in relation to the Chargor or
if an administration application is made or filed in relation to the Chargor if
a notice of intention to appoint an administrator in relation to the Chargor is
given or if any notice of appointment of an administrator in relation to the
Chargor is made or filed; or   6.1.5.   if the Chargor shall enter into any
composition or arrangement for the benefit of its creditors.   6.2.  
Section 103 of the Law of Property Act 1925 shall not apply and the statutory
power of sale and all other powers under that or any other Act as varied or
extended by this Debenture shall arise on and be exercisable at any time after
the execution of this Debenture but the Bank shall not exercise such powers
until this Debenture has become enforceable.   6.3.   Section 93 of the Law of
Property Act 1925 dealing with the consolidation of mortgages shall not apply to
this Debenture.   7.   Receiver   7.1.   At any time after this Debenture has
become enforceable or if the Chargor so requests in writing the Bank may without
further notice to the Chargor appoint by writing under hand or under seal any
one or more persons either singly jointly severally or jointly and severally to
be a receiver, receiver and manager or administrative receiver (each a
“Receiver”) of all or any part or parts of the

8



--------------------------------------------------------------------------------



 



    property charged by this Debenture and either at the time of appointment or
any time thereafter may fix his or their remuneration and except as otherwise
required by statute may remove any such Receiver and appoint another or others
in his or their place. This clause shall operate subject to the provisions of
Paragraph 43 of Schedule A1 to the Insolvency Act 1986.

7.2.   Any Receiver shall be the agent of the Chargor and the Chargor alone
shall be responsible for such agent’s acts and defaults and liable under any
contracts or engagements made or entered into by such agent and the Bank shall
in no way be responsible for such agent’s misconduct, negligence or default.  
7.3.   The remuneration of any Receiver shall form part of the sums secured
under this Debenture and accordingly shall be secured on such part of the
property charged by the debenture in respect of which he has been appointed.  
7.4.   Any Receiver shall have all the powers conferred by the Law of Property
Act 1925 and the Insolvency Act 1986 on mortgagors mortgagees in possession (but
without liability as such) receivers administrative receivers and administrators
appointed under those Acts which in the case of joint receivers may be exercised
either jointly or severally. In addition, but without prejudice to the
generality of the foregoing the Receiver shall have power (in the name of the
Chargor or otherwise and in such manner and on such terms and conditions as he
shall think fit) to:   7.4.1.   take possession of collect and get in all or any
part of the property (or related rents or income) in respect of which he is
appointed and for that purpose to take any proceedings;   7.4.2.   carry on or
concur in carrying on the business of the Chargor and to raise money from the
Bank or others on the security of any property charged by this Debenture;  
7.4.3.   purchase or acquire any land and purchase, acquire and grant any
interest in or right over land;   7.4.4.   sell or concur in selling let or
concur in letting and terminate or accept surrenders of leases or tenancies of
any of the property charged by this Debenture in respect of which he has been
appointed and to carry any such transactions into effect;   7.4.5.   sell,
assign let or otherwise dispose of or concur in selling, assigning, letting or
otherwise disposing of all or any of the debts and any other property in respect
of which he is appointed;   7.4.6.   make any arrangement or compromise or enter
into any contracts between the Chargor and any other person which he may think
expedient;   7.4.7.   make and effect all repairs improvement and insurances;

9



--------------------------------------------------------------------------------



 



7.4.8.   purchase materials tools equipment goods or supplies;   7.4.9.   call
up any uncalled capital of the Chargor with all the powers conferred by the
Articles of Association of the Chargor in relation to calls;   7.4.10.   employ
engage and appoint managers and other employees and ` professional advisers;  
7.4.11.   do all such other acts and things as may be considered to be
incidental or conducive to any other matters or powers aforesaid or to the
realisation of the security constituted by this Debenture and which he lawfully
may or can do.   8.   Application of Proceeds   8.1.   The provisions of
Section 109(6) and (8) of the Law of Property Act 1925 shall not apply and any
monies received by the Bank or any Receiver shall subject to the repayment of
any claims having priority to the charges created by this Debenture be applied
in the following order but without prejudice to the right of the Bank to recover
any shortfall from the Chargor:   8.1.1.   in the payment of all costs charges
and expenses of and incidental to the appointment of the Receiver and the
exercise of all or any of his powers and of all outgoings paid by him;   8.1.2.
  in the payment of the Receiver’s remuneration;   8.1.3.   in or towards
payment of any debts or claims which are by statute payable in preference to
money secured by this Debenture;   8.1.4.   in or towards the satisfaction of
the monies obligations and liabilities secured by this Debenture in such order
as the Bank in its absolute discretion thinks fit;   8.1.5.   in payment of the
surplus (if any) to the person or persons entitled to it.   8.2.   All monies
received recovered or realised by the Bank under this Debenture may be credited
at the discretion of the Bank to any suspense or impersonal account and may be
held in such account for so long as the Bank shall think fit pending its
application from time to time in or towards the discharge of any of the monies
obligations and liabilities secured by this Debenture.   9.   Protection of
Third Parties       No person dealing with a Receiver or the Bank shall be
concerned to enquire whether any power which he or it is purporting to exercise
has become exercisable or whether any money is due under this Debenture or as to
the application of any money paid raised or borrowed or as to the propriety or
regularity of any sale by or other dealing with such Receiver or the Bank. All
the protection to purchasers contained in Sections 104 and 107 of the Law of

10



--------------------------------------------------------------------------------



 



    Property Act 1925 shall apply to any person purchasing from or dealing with
a Receiver or the Bank.   10.   Entry into Possession       If the Bank or any
Receiver shall enter into possession of the property hereby charged or any part
thereof it or he may from time to time and at any time go out of such
possession. Neither the Bank nor any Receiver shall in any circumstances (either
by reason of any entry into or taking of possession of any such property or for
any other reason and whether as mortgagee in possession or on any other basis)
other than its gross negligence or wilful misconduct be liable to account to the
Chargor for anything except its or his actual receipts or be liable to the
Chargor for any loss or damage arising from any realisation of the property
hereby charged or from any act default or omission in relation thereto.   11.  
Power of Attorney   11.1.   The Chargor irrevocably appoints, by way of
security, the Bank, any Receiver and any person nominated by the Bank jointly
and also severally to be the attorney of the Chargor with the power of
substitution and in its name and otherwise on its behalf and as its act and
deed, regardless of whether this Debenture has become enforceable, to sign or
execute all deeds instruments and documents and do any acts and things which:  
11.1.1.   the Chargor is required to sign or execute and/or do under this
Debenture; and/or   11.1.2.   any such attorney may require or deem proper for
any of the purposes of this Debenture and/or to facilitate the exercise of any
of the rights, powers, authorities and/or discretions conferred by this
Debenture or by law on the Bank or any Receiver.   11.2.   The Chargor agrees to
ratify and confirm anything such attorney shall lawfully and properly do in
accordance with this provision.   12.   Appointment of Administrator   12.1.  
The Bank may without notice to the Chargor appoint any one or more persons to be
an administrator of the Chargor pursuant to paragraph 14 of Schedule B1 of the
Insolvency Act 1986 if this debenture becomes enforceable.   12.2.   Any
appointment under this clause 12 shall:   12.2.1.   be in writing signed by a
duly authorised signatory of the Bank; and

11



--------------------------------------------------------------------------------



 



12.2.2.   take effect, in accordance with paragraph 19 of Schedule B1 of the
Insolvency Act 1986, when the requirements of paragraph 18 of Schedule B1 of the
Insolvency Act 1986 are satisfied.   12.3.   The Bank may (subject to any
necessary approval from the court) end the appointment of an Administrator and
under this clause 12 appoint a replacement for any Administrator whose
appointment ends for any reason.   13.   Currency Indemnity       If for the
purposes of obtaining judgment in any court in any jurisdiction with respect to
this Debenture it becomes necessary to convert into the currency of such
jurisdiction (“the Judgment Currency”) any amount due under this Debenture in
any currency other than the Judgment Currency, then conversion shall be made at
the rate of exchange prevailing on the Business Day (as defined in the Loan and
Security Agreement) before the day on which judgment is given. For this purpose
“rate of exchange” means the spot rates at which the Bank will on the relevant
date at or about 12 noon UK time sell such currency against the Judgment
Currency. In the event that there is a change in the rate of exchange prevailing
between the Business Day before the day on which the judgment is given and the
date of payment of the amount due, the Chargor will on the date of payment pay
such additional amounts (if any) as may be necessary to ensure that the amount
paid on such date is the amount in the Judgment Currency which when converted at
the rate of exchange prevailing on the date of payment is the amount then due
under this Debenture in such other currency. Such additional amounts (if any)
payable under this Clause will be due as a separate debt and shall not be
affected by judgment being obtained for any other sums due under or in respect
of this Debenture.   14.   New Accounts       If the Bank shall at any time
receive actual or constructive notice of any charge or other interest affecting
any part of the property hereby charged then the Bank may open a new account or
accounts for the Chargor and if the Bank does not do so then the Bank shall be
treated as if it had in fact done so at the time when it received or was deemed
to receive notice and as from that time all payments made by the Chargor to the
Bank shall be credited or treated as having been credited to the new account and
shall not operate or reduce the amount secured by this Debenture at the time
when the Bank received or was deemed to have received such notice.   15.  
Further Assurance       The Chargor shall at its own cost whenever requested by
the Bank immediately execute and sign all such deeds and documents and do all
such things as the Bank may require for the purpose of perfecting or more
effectively providing security to the Bank for the payment and discharge of the
monies obligations and

12



--------------------------------------------------------------------------------



 



    liabilities secured by this Debenture or to facilitate the realisation of
the property and assets mortgaged and charged by this Debenture or the exercise
of any rights vested in the Bank or any Receiver.

16.   Set-off       The Bank may at any time after this Debenture has become
enforceable and without notice to the Chargor combine or consolidate all or any
of the Chargor’s then existing accounts with and liabilities to the Bank and set
off or transfer any sum or sums standing to the credit of any one or more of
such accounts in or towards satisfaction of any of the liabilities of the
Chargor to the Bank on any other account or in any other respects. The Bank
shall notify the Chargor that such a transfer has been made.   17.   Costs and
Indemnity   17.1.   All costs and expenses incurred by the Bank in relation to
this Debenture or the monies obligations and liabilities hereby secured
including without limitation and for the avoidance of doubt all amounts the Bank
may from time to time require to compensate it for his internal management and
administrative costs and expenses shall be reimbursed by the Chargor to the Bank
on demand on a full indemnity basis and until so reimbursed shall carry interest
at the rate of 3 per cent above the base rate of Barclays Bank Plc from time to
time from the date of demand to the date of reimbursement and be secured on the
property charged by this Debenture. A certificate signed by the Bank as to the
amount of such costs and expenses shall be conclusive and binding upon the
Chargor.   17.2.   The Bank and every Receiver attorney or other person
appointed by the Bank under this Debenture and their respective employees (“the
Indemnified Persons”) shall be entitled to be indemnified on a full indemnity
basis out of the property charged by this Debenture in respect of all
liabilities and expenses incurred by any of them in or directly or indirectly as
a result of the exercise or purported exercise of any of the powers authorities
or discretions vested in them under this Debenture and against all actions
proceedings losses costs claims and demands (save where the same is due to the
gross negligence or wilful misconduct of any of the Indemnified Persons) in
respect of any matter or thing done or omitted in any way relating to the
property charged by this Debenture and the Bank and any such Receiver may retain
and pay all sums in respect of the same out of the monies received under the
powers conferred by this Debenture.   18.   Miscellaneous   18.1.   The Bank may
without discharging or in any way affecting the security created by this
Debenture or any remedy of the Bank grant time or other indulgence or abstain
from exercising or enforcing any remedies securities guarantees or other rights
which it may now or in the future have from or against the Chargor and may make
any arrangement variation or release with any person or persons

13



--------------------------------------------------------------------------------



 



    without prejudice either to this Debenture or the liability of the Chargor
for the monies obligations and liabilities secured by this Debenture.

18.2.   The Bank shall have a full and unfettered right to assign the whole or
any part of the benefit of this Debenture and the expression ‘the Bank’ shall
include its successors and assigns and the Bank shall be entitled to disclose
any information relating to the Chargor and/or its obligations and liabilities
under this Debenture and/or under the Loan and Security Agreement and/or under
any of the other Loan Documents (as defined in the Loan and Security Agreement)
to any actual or prospective assignee successor or participant.   18.3.   The
Chargor shall not and shall not purport to assign, transfer or otherwise dispose
of any of its rights or obligations under this Debenture.   18.4.   The
provisions of this Debenture shall be severable and if at any time any one or
more such provisions is or becomes invalid illegal or unenforceable the validity
legality and enforceability of the remaining provisions shall not in any way be
impaired.   18.5.   The rights and remedies of the Bank provided by this
Debenture are cumulative and are not exclusive of any rights powers or remedies
provided by law and may be exercised from time to time and as often as the Bank
may deem expedient.   18.6.   A person who is not a party to this Debenture has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Debenture but this does not affect any right or remedy of a third
party which exists or is available apart from that Act.   18.7.   This Debenture
may be executed in any number of counterparts and by the different parties on
separate counterparts, each of which when executed and delivered shall be an
original and which together shall have the same effect as if each party had
signed the same document.   19.   Communications   19.1.   Every notice demand
or other communication under this Debenture shall be in writing and may be
delivered personally or by letter or facsimile transmission dispatched as
follows:

  (a)   if to the Bank to:

     
Address:
  Silicon Valley Bank
 
  275 Grove Street
 
  Suite 2-200
 
  Newton, Massachusetts 02466, U.S.A
Fax No.
  (001) (617) 527-0177
For the Attention of:
  Christopher Leary

14



--------------------------------------------------------------------------------



 



  (b)   if to the Chargor:

     
Address:
  c/o Global Telecom & Technology, Inc
 
  8484 Westpark Drive, Suite 720
 
  McLean, Virginia 22102, U.S.A
Fax No.
  (001) (703) 442-5595
For the Attention of:
  Chief Financial Officer

    or such other address or facsimile number as may be notified in accordance
with this clause by the relevant party to the other party for such purpose.  
19.2.   Every notice demand or other communication shall be deemed to have been
received (if sent by post) 24 hours after being posted first class postage
prepaid (if posted from and to an address within the United Kingdom) or 5
working days after being posted prepaid airmail (if posted from or to an address
outside the United Kingdom) and (if delivered personally or by facsimile
transmission) at the time of delivery or dispatch if during normal business
hours on a working day in the place of intended receipt and otherwise at the
opening of business in that place on the next succeeding such working day.  
19.3.   The Bank and any Receiver may but shall not be obliged to rely upon and
act in accordance with any communication which may be or purport to be given by
telephone or facsimile transmission on behalf of the Chargor by any person
notified to the Bank by the Chargor as being authorised to give such
communication without enquiry as to the authority and identity of the person
making or purporting to make such communication. The Chargor shall indemnify and
keep the Bank or any Receiver indemnified on a full indemnity basis against all
losses, claims, actions, proceedings, damages, costs and expenses incurred or
sustained by the Bank as a result of relying upon or acting in accordance with
any such communication.   19.4.   All notices, demands or other communications
under or in connection with this Debenture shall be in English.   20.  
Governing Law and Jurisdiction   20.1.   This Debenture and all disputes or
claims arising out of or in connection with it or its subject matter or
formation (including non-contractual disputes or claims) shall be governed by
and construed in accordance with the laws of England and Wales.   20.2.   The
parties to this Debenture irrevocably agree that, subject as provided below, the
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim that arises out of or in connection with this Debenture or its
subject matter or formation (including non-contractual disputes or claims).
Nothing in this clause 20 shall limit the right of the Bank to take proceedings
against the Chargor in any other court of competent jurisdiction, nor shall the
taking of proceedings in any one or more jurisdictions preclude the taking of

15



--------------------------------------------------------------------------------



 



    proceedings in any other jurisdictions, whether concurrently or not, to the
extent permitted by the law of such other jurisdiction.

21.   Certificate       The Chargor certifies that neither its entry into the
Loan and Security Agreement nor its entry into this Debenture contravenes its
Memorandum and Articles of Association or any regulations, restrictions,
conditions or stipulations affecting the charged property and that both the Loan
and Security Agreement and this Debenture have been executed in accordance with
such constitutional documents and other factors.   22.   Land Registry
Restriction       Insofar as the title to any leasehold or freehold property
comprised in the property charged under this Debenture is registered, the
Chargor hereby applies to the Registrar for a restriction in the following terms
to be entered on the register:       “Except under an Order of the Registrar no
disposition of the registered estate by the proprietor of the registered estate
(other than by a prior charge) is to be registered without a written consent
signed by Silicon Valley Bank or by its solicitors, [            ] of
[                    ].”

IN WITNESS WHEREOF this Debenture has been duly executed and delivered as a Deed
on the date written at the beginning of this Deed.

                 
EXECUTED AND DELIVERED
    )          
as a DEED by
    )          
GTT-EMEA LTD.
    )          
acting by Richard D Calder Jr
    )          
a director in the presence of:-
          /s/ Richard D. Calder Jr.    
 
          Director    

         
Witness’ signature
  /s/ Cynthia K. Frame    
Name
  Cynthia K. Frame    
Address
  14409 Filly Court    
 
  Centreville, VA 20120    
Occupation
  Executive Assistant    

16



--------------------------------------------------------------------------------



 



                 
EXECUTED AND DELIVERED as a DEED
    )          
on behalf of SILICON VALLEY BANK
    )          
a company incorporated in
    )          
the State of California, U.S.A.
    )          
by
    )     /s/ Christopher Leary    
being a person who, in accordance
    )     Christopher Leary    
with the laws of that territory, is acting
    )     Vice President    
under the authority of the company
    )          

17